DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the recitation of “an inclined outer slip surface” which has an angle defined relative to “a respective plane P” and an angle a1 is seen as indefinite.  As parent Claim 1 recites nearly identical structures, it is not clear if the claim is intended to be directed to the same features or if the slip is intended to have additional outer surfaces with the same relative structure.  It is not clear what additional structures are incorporated in the recited features, as it would appear that any such teaching as it relates to Claim 1 would likewise teach the limitations of Claim 2.  Likewise, it is improper to use the same naming convention for multiple elements so as to avoid confusion.  Clarification and correction is required.  
Regarding Claim 4, the recited lateral groove” lacks proper antecedent basis.  It appears the claim is intended to depend from Claim 3, and shall be treated as such, however, correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., U.S. Patent Publication 2016/0145957, in view of Rochen et al., U.S. Patent Publication 2015/0027737, hereinafter referred to as Davies and Rochen.
Regarding Claims 1 and 2, Davies discloses a downhole tool comprising:
A mandrel (214);
A bottom slip (slips 234 and 242 are interchangeable slip elements on the mandrel, Paragraphs 0152, 0199), and further comprising:
	A circular body having a plurality of slip segments (as seen in Figures 2E and 5A-G) connected by a one-piece configuration characterized by at least partial material connectivity there around (Paragraph 0160);
	Wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers jointed together by respective layer interfaces (Paragraph 0169), wherein an outer slip layer of at least one of the slip segments is defined in cross section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 (as seen in Figures 5A-G, the outer 
A bottom cone (220) having an end face proximately engaged with the fact of the bottom slip at a break angle (as seen in Figure 2D, the cone has an inclined surface which is configured to engage with the slip to cause outward movement during setting of the slip, Paragraphs 0154, 0156).
While Davies discloses the above structures of the slip and cone setting mechanism, it does not expressly define relative angles of the outer surface of the slip and the cone engagement surface.
Additionally, Rochen teaches the use of a downhole tool which includes a slip/cone setting mechanism (as seen in Figure 5), wherein the slips may have an outer surface formed an angle (mu) which may be around 20 degrees or form an angle (theta which can be approximately 15 degrees, Paragraphs 0014, 0063, 0065) and the cone/slip engagement surface may be at an angle (theta1,2) which may be between 5 and 75 degrees relative to a vertical axis (Paragraph 0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structures of Davies to include the given relative angles for the slips/cone structures as taught by Rochen.  Doing so merely constitutes substituting a generic value for a specific value known in the art to achieve effective engagement when the tool expands which a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Davies expressly acknowledges that any reasonable angle for the elements of the system are usable to achieve a desired setting force (Paragraph 0145).
Regarding Claim 3, Davies further discloses that each adjacent slip segment is separated by a respective lateral groove (as seen in Figures 5A and 5D) having a depth that extends from the outer surface to an inner slip surface (paragraphs 0207, 0213).
Claim 5, Davies further discloses that the inner slip comprises a transition region resulting in the inner slip surfaces having a first inner slip diameter that is smaller than a second inner slip diameter (as seen in Figure 5C, the inner diameter tapers to a point of smaller inner diameter).
Regarding Claim 6, in view of the modification made in relation to Claim 1, as multiple angled surfaces may exist in the slip outer surface of Davies, it would further have been obvious for all the surfaces to be 20 degrees, in accordance with the desired setting force as taught by Davies.
Regarding Claim 9, Davies further discloses that upon setting, the angle a1 equal approximately zero degrees (in so far as the slips are expanded to engage the casing wall as seen in Figure 15B such that they are effectively flat) and an interface between two adjacent layers of the plurality of layers is defined in cross section by an interface plane parallel to the plane P’ (in so far as the outward expansion and compression would form a flat layering when using wound filament).
Regarding Claim 10, Davies further discloses that the downhole tool comprises:
A bearing plate (283) disposed around the mandrel;
A top slip (other of slips 234/242) disposed around the mandrel and proximate the bearing plate;
A top cone (236) disposed around the mandrel, and engaged with the top slip (as seen in Figure 2D);
A sealing element (222) disposed between the top and bottom cones (as seen in Figure 2D, Paragraph 0152);
A lower sleeve (260) threading engaged with the mandrel (Paragraph 0154);
Wherein a gap is presented between a tapered surface of the lower sleeve and a lateral slip end face (as seen in Figure 2D, Paragraph 0153).
Claim 11, Davies further discloses that upon setting, the bottom slip, the gap is closed by way of the tapered surface being in substantial contact with the lateral slip end face (the end surface 263 comprises against the slip 234, Paragraph 0154).
Regarding Claim 12, Davies discloses a downhole tool comprising:
A mandrel (214);
A bottom slip (slips 234 and 242 are interchangeable slip elements on the mandrel, Paragraphs 0152, 0199), and further comprising:
	A circular body having one piece construction characterized by at least partial material connectivity there around and further having a plurality of slip segments (as seen in Figures 2E and 5A-G, Paragraph 0160);
	Wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers jointed together by respective layer interfaces (Paragraph 0169), wherein an outer slip layer of at least one of the slip segments is defined in cross section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 (as seen in Figures 5A-G, the outer surface of the slips may include multiple angled surfaces relative to a central axis), and wherein an end of the plurality of slip segments comprises a facet (defined as the underside of the slips which engage the expansion code when being set); and
A bottom cone (220) having an end face proximately engaged with the fact of the bottom slip at a break angle (as seen in Figure 2D, the cone has an inclined surface which is configured to engage with the slip to cause outward movement during setting of the slip, Paragraphs 0154, 0156).
While Davies discloses the above structures of the slip and cone setting mechanism, it does not expressly define relative angles of the outer surface of the slip and the cone engagement surface.
Additionally, Rochen teaches the use of a downhole tool which includes a slip/cone setting mechanism (as seen in Figure 5), wherein the slips may have an outer surface formed an angle (mu) 1,2) which may be between 5 and 75 degrees relative to a vertical axis (Paragraph 0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structures of Davies to include the given relative angles for the slips/cone structures as taught by Rochen.  Doing so merely constitutes substituting a generic value for a specific value known in the art to achieve effective engagement when the tool expands which a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Davies expressly acknowledges that any reasonable angle for the elements of the system are usable to achieve a desired setting force (Paragraph 0145).
Regarding Claim 13, Davies further discloses that each adjacent slip segment is separated by a respective lateral groove (as seen in Figures 5A and 5D) having a depth that extends from the outer surface to an inner slip surface (paragraphs 0207, 0213).
Regarding Claim 17, Davies further discloses that the downhole tool comprises:
A bearing plate (283) disposed around the mandrel;
A top slip (other of slips 234/242) disposed around the mandrel and proximate the bearing plate;
A top cone (236) disposed around the mandrel, and engaged with the top slip (as seen in Figure 2D);
A sealing element (222) disposed between the top and bottom cones (as seen in Figure 2D, Paragraph 0152);
A lower sleeve (260) threading engaged with the mandrel (Paragraph 0154);
Wherein a gap is presented between a tapered surface of the lower sleeve and a lateral slip end face (as seen in Figure 2D, Paragraph 0153).
Claim 18, Davies further discloses that upon setting, the angle a1 equal approximately zero degrees (in so far as the slips are expanded to engage the casing wall as seen in Figure 15B such that they are effectively flat) and an interface between two adjacent layers of the plurality of layers is defined in cross section by an interface plane parallel to the plane P’ (in so far as the outward expansion and compression would form a flat layering when using wound filament) and wherein upon setting, the bottom slip, the gap is closed by way of the tapered surface being in substantial contact with the lateral slip end face (the end surface 263 comprises against the slip 234, Paragraph 0154).
Regarding Claim 19, Davies discloses a downhole tool comprising:
A mandrel (214);
A bearing plate (283) disposed around the mandrel;
A top slip (other of slips 234/242) disposed around the mandrel and proximate the bearing plate;
A top cone (236) disposed around the mandrel, and engaged with the top slip (as seen in Figure 2D);
A bottom slip (slips 234 and 242 are interchangeable slip elements on the mandrel, Paragraphs 0152, 0199), and further comprising:
	A circular body having one piece construction characterized by at least partial material connectivity there around and further having a plurality of slip segments (as seen in Figures 2E and 5A-G, Paragraph 0160);
	Wherein the bottom slip is made of a filament wound composite material further comprising a plurality of layers jointed together by respective layer interfaces (Paragraph 0169), wherein an outer slip layer of at least one of the slip segments is defined in cross section by a plane P that intersects a longitudinal axis of the downhole tool at an angle a1 (as seen in Figures 5A-G, the outer surface of the slips may include multiple angled surfaces relative to a central axis), and wherein an end 
A bottom cone (220) having an end face proximately engaged with the fact of the bottom slip at a break angle (as seen in Figure 2D, the cone has an inclined surface which is configured to engage with the slip to cause outward movement during setting of the slip, Paragraphs 0154, 0156);
A sealing element (222) disposed between the top and bottom cones (as seen in Figure 2D, Paragraph 0152); and
A lower sleeve (260) threading engaged with the mandrel (Paragraph 0154).
While Davies discloses the above structures of the slip and cone setting mechanism, it does not expressly define relative angles of the outer surface of the slip and the cone engagement surface.
Additionally, Rochen teaches the use of a downhole tool which includes a slip/cone setting mechanism (as seen in Figure 5), wherein the slips may have an outer surface formed an angle (mu) which may be around 20 degrees or form an angle (theta which can be approximately 15 degrees, Paragraphs 0014, 0063, 0065) and the cone/slip engagement surface may be at an angle (theta1,2) which may be between 5 and 75 degrees relative to a vertical axis (Paragraph 0063).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structures of Davies to include the given relative angles for the slips/cone structures as taught by Rochen.  Doing so merely constitutes substituting a generic value for a specific value known in the art to achieve effective engagement when the tool expands which a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it is noted that Davies expressly acknowledges that any reasonable angle for the elements of the system are usable to achieve a desired setting force (Paragraph 0145).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Rochen (2015/0027737) as applied to Claim 6, and in further view of Cook et al., U.S. Patent Publication 2003/0121558, hereinafter referred to as Cook.
Regarding Claims 7 and 8, in view of the modification made in relation to Claim 1, Rochen further teaches that the angle of the outer slip surface can be 15 degrees and the angle of the cone surface may be between 45-55 (as part of the subset of the recited 5-75 degrees, Paragraph 0063) and wherein the slip segments comprises a set of 3 inserts triangulated to each other (as seen Figure 5A).  While Davies in view of Rochen teaches the structures related to the slip structures as discussed above, it does not expressly teach the use of a sulfide coating for the tool.
Additionally, Cook teaches that downhole tools may include a lubricant coating for moving surfaces which may include molybdenum disulfide (Paragraph 0476).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slip system to include the lubricant coating as taught by Cook as doing so would improve the coefficient of sliding friction to allow for a desired sliding between the elements (Paragraph 0476).
Claims 4, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (2016/0145957) in view of Rochen (2015/0027737) as applied to Claims 1, 12, and 19, and in further view of Martinez, U.S. Patent Publication 2014/0020911, hereinafter referred to as Martinez.
Regarding Claim 4, Davies in view of Rochen teaches the limitations presented in Claim 1 as previously discussed.  While Davies discloses the cone and slip interaction where the cone causes the slip to expand outward by contact, it does not expressly disclose the cone including raised fins which engage the grooves of the slips.
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage grooves (310) 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).
Regarding Claim 14, Davies in view of Rochen teaches the limitations presented in Claim 1 as previously discussed.  While Davies discloses the cone and slip interaction where the cone causes the slip to expand outward by contact wherein the cone may include at least a generic coating (in the absence of a more specific recitation, any surface coating including from wellbore fluids would qualify), it does not expressly disclose the cone including raised fins which engage the grooves of the slips.
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage grooves (310) of the slips (as seen in Figures 2/3) to allow the engagement between the slip and cone to induce expansion (Paragraphs 0056-0058).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).
Claim 15, Davies further discloses that the inner slip comprises a transition region resulting in the inner slip surfaces having a first inner slip diameter that is smaller than a second inner slip diameter (as seen in Figure 5C, the inner diameter tapers to a point of smaller inner diameter).
Regarding Claim 16, in view of the modification made in relation to Claims 1 and 14, Davies/Martinez teaches that the contacting surfaces between the cone and the slips occur at substantially the same planar angle by virtue of their contact being necessary to force expansion of the slips, wherein the angle of such surfaces may fall between 10 and 15 degrees as taught by Rochen and discussed above.
Regarding Claim 20, Davies in view of Rochen teaches the limitations presented in Claim 19 as previously discussed.  While Davies teaches the structures of the cone/slips as discussed above, it does not expressly disclose the use of lateral grooves extending from the outer surface of the slip which engage raised fins of the expanding cone.
Additionally, Martinez teaches the use of a slip setting tool which uses a cone (314) having a series of raised fins (mating wedge surfaces 324 dividers as seen in Figure 2) which engage lateral grooves (310) of the slips (as seen in Figures 2/3) which extend from an outer surface to an inner slip surface to allow the engagement between the slip and cone to induce expansion (Paragraphs 0056-0058).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cone/slips of Davies to include the grooves/wedges as taught by Martinez.  Doing so merely constitutes a substitution of one known slip/cone construction for another one-piece expandable slip system with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Martinez teaches that such a design would allow a user more control over optimizing the expansion and engagement properties (Paragraph 0062).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buckner, U.S. Patent 2011/0024134, teaches the use of an expansion tool which inclined cone mechanism for slip engagement.
Harris et al., U.S. Patent Publication 2016/0305215, teaches the use of a frac plug with inclined slip engagement surfaces for use as a slip ring.
Neer et al., U.S. Patent Publication 2012/00611005, teaches the use of an extrusion limiter ring for slip expansion by engaging inclined surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676